Citation Nr: 0416977	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-18 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for cervical and lumbar 
spine disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to January 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  

In connection with the appeal, the veteran participated in a 
personal hearing conducted at the RO in January 2003.  The 
veteran also testified at a hearing conducted by the 
undersigned Veterans Law Judge at the RO in December 2003, 
and presented additional evidence with the proper waiver of 
Agency of Original Jurisdiction consideration.  See 38 C.F.R. 
§ 20.1304 (2003). 


FINDINGS OF FACT

There is competent (medical) evidence demonstrating a nexus 
between the veteran's degenerative disc disease of the 
cervical and lumbar spine and reported inservice injuries.


CONCLUSION OF LAW

Service connection is warranted for cervical and lumbar spine 
degenerative disc disease.  38 U.S.C.A. § 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome 
set forth below, no conceivable prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of these issues, which would result from a 
remand solely to allow the RO to apply the VCAA, would not be 
justified.  In other words, the veteran will not be 
prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The service medical records document treatment for ongoing 
low back complaints.  In January 1953, the veteran was seen 
for injuries in connection with being struck by an automobile 
behind the right leg.  Therefore, there is evidence showing a 
chronic condition during service, and the type of injury that 
the veteran has described in his written and oral statements.

The evidence also shows that the veteran's back problems 
continued into the post-service years.  On the first VA 
examination conducted in November 1999, the examiner 
diagnosed chronic cervical and lumbosacral strain.  Further, 
post-service treatment reports dating back to 1999, reflect a 
finding of acute sciatica and magnetic resonance imaging 
(MRI) findings of right paracentral herniated disc at L5-S1.  
VA examinations were conducted in January and September 2002, 
and the examiners diagnosed degenerative joint disease of the 
cervical and lumbar spine.  The veteran's private physician 
has reported diagnoses of lumbosacral strain and disc 
degeneration with fragmented disc material at the L5-S1 
level.  Given the recorded findings and diagnoses of record, 
the veteran has a current disability as required by the 
governing laws and regulations.  

Where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
In this case, there is competent evidence of a nexus between 
the current cervical and lumbar spine findings and the 
veteran's service.  For instance, on the VA general medical 
examination of January 2002, the examiner pointed out that 
the claims folder showed that the veteran was treated for low 
back pain during service.  On the orthopedic portion of the 
evaluation, the examiner related the veteran's degenerative 
arthritis to the previous injury.  Further, in a December 
2003 letter, the veteran's private physician reported that 
the records from the veteran's two previous physicians dating 
back to 1954, clearly indicate that the current problems are 
related to the veteran's service.  

It is noted that a contrary opinion was offered by a VA 
examiner in September 2002.  The examiner indicated that the 
claims file had been reviewed and commented that there did 
not appear to be any gaps in the record.  However, the Board 
finds that any gaps in the record have been filled by the 
veteran's current private physician.  In his December 2003 
letter, the physician noted continuous care administered by 
the prior physicians for the period from 1954 to 1974, and 
his taking over the veteran's case in 1974.  The private 
physician clearly stated that the veteran's two previous 
physicians, now deceased, had related their findings to the 
reported inservice injuries.  Therefore, the Board attributes 
greater weight to the private physician's assessment given 
his familiarity with the veteran's case, including access to 
the prior recorded history dating back to 1954.  Further, the 
physician's statements are supported by the January 2002 VA 
examiners' comments based on the findings recorded in the 
service medical records.  Overall, the evidence is in 
relative equipoise, therefore the benefit of the doubt as 
contemplated by 38 U.S.C.A. § 5107 applies in this instance.  
Service connection for degenerative disc disease of the 
cervical and lumbar spine is warranted. 

As the evidence presented demonstrates that the criteria to 
establish a claim of entitlement to service connection for 
degenerative disc disease of the cervical and lumbar spine 
have been met, the appeal is granted. 


ORDER

Entitlement to degenerative joint disease of the cervical and 
lumbar spine has been established, and the appeal is granted.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



